DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of June 10, 2021.

Claims 2 and 8 have been cancelled and claims 21-24 added.

Applicant’s amendment to claims 1 and 12 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejections thereof.

Applicant’s amendment to claim 11 overcomes the previously presented 35 USC 112(b) rejection hereof.

Applicant’s amendment to claim 18 overcomes the previously presented 35 USC 103 rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  “toolstring” in line 9 should be changed to --tool string--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11:  Claim 11, as amended, still fails to indicate what the “second acoustic repeater” is communicating with.  The amendment to require “executing instructions with a processor” and “communicating, via the first acoustic repeater” does 
The phrase “executing instructions with a processor” merely requires that the claimed communication be instructed by the processor and not that the processor itself communicates with the second acoustic repeater.  The processor could in fact instruct another element to communicate with the second acoustic repeater, via the first acoustic repeater.  
Further, the phrase “via the first acoustic repeater” is merely an indication that the second acoustic repeater is communicating with another element with the first acoustic repeater being an intermediary between the two.  In other words, the claim requires that element A communicate with element B via or through element C but doesn’t tell one of ordinary skill what element A is.

Regarding claims 12-16:  These claims are rejected due to their dependence on claim 1.

Regarding claim 17:  Claim 11 has been amended to require “a tool bus”.  As claim 17 also includes a positive recitation of “a tool bus” it is unclear if these are the same tool bus or two separate elements.  For the purposes of examination they are being treated as the same element. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek (US 2013/0257629, Hall) in view of Tinnen et al. (US 2009/0115624, Tin).

Regarding claim 1:  Hall discloses a system 100 comprising: 
Fig 1, [0040], [0059] including a tool bus 44 – a tool bus in that it includes electrical components that provide for data collection, processing, and transmission; and
a first acoustic repeater 13 mechanically coupled to the tool string Fig 1, the first acoustic repeater to communicate with a second acoustic repeater 33 to exchange data [0016], [0029], [0061], [0066], the second acoustic repeater communicatively coupled to a first tool 3 disposed below an mechanical obstruction 2 relative to a surface when the tool string is disposed in a wellbore Fig 1, [0060], [0061], the first tool not communicatively coupled to the tool bus Fig 1, 3,
a wireline Fig 1 – not labeled coupled to the tool string for deploying the tool string in the wellbore Fig 1, the first acoustic repeater to transmit the data to the surface via the wireline [0002].

Hall discloses all of the limitations of the above claim(s) except for specifically disclosing that the tool string is deployed on a downhole cable that includes a first set of electrical lines, wherein the first acoustic repeater transmits data to a surface computer via the first set of electrical lines.
Tin discloses a downhole communication system that involves the use of a wireline.  The wireline 105 is used to deploy a wireline tool string 102 into a wellbore 101 and provide communication between the tool string and a surface computer [0042], [0045], [0049] – commands sent from the surface implies a surface controller or computer.  The wireline includes a first set of electrical lines [0042], [0045] – implied with the use of the term “cable”.


Regarding claim 3:  Wherein the obstruction is a second tool of the tool string Fig 1.

Regarding claim 4:  The system further including a propagation medium housing of the obstruction – [0027], [0049], [0061]; fluid – [0063] coupled to the obstruction, the propagation medium to relay the data between the first acoustic repeater and the second acoustic repeater [0027].

Regarding claim 5:  Wherein the first acoustic repeater is communicatively coupled to the tool bus Fig 3, [0066].

Regarding claim 6:  Wherein the first acoustic repeater includes a controller part of element 44 – [0066], the controller coupled to the tool bus part of element 44 – [0066].

Regarding claim 7:  Wherein the first tool is coupled to the tool string via a threaded connection [0028].

Regarding claim 24:  Wherein the first tool is mechanically coupled to the mechanical obstruction Fig 1.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Tin and Cronx et al. (US 2016/0356152, Cronx).

Regarding claim 11:  Hall discloses a method comprising:
deploying a wireline tool string Fig 1, [0040], [0059] in a wellbore Fig 1 using a wireline Fig 1 – not labeled coupled to the tool string, the tool string including a first acoustic repeater 13 and a tool bus 44 – a tool bus in that it includes electrical components that provide for data collection, processing, and transmission;
communicating, via the first acoustic repeater, with a second acoustic repeater 33, the second acoustic repeater associated with not communicatively coupled with the tool bus Fig 1, 3 and communicatively coupled with a first tool 3 disposed in the wellbore below a mechanical obstruction 2 relative to a surface when the tool string is disposed in the wellbore Fig 1, [0060], [0061], the second acoustic repeater to transmit first data to the first acoustic repeater [0016], [0029], [0061], [0066]; and
transmitting the first data from the first acoustic repeater to surface [0002].


Tin discloses a downhole communication system that involves the use of a wireline.  The wireline 105 is used to deploy a wireline tool string 102 into a wellbore 101 and provide communication between the tool string and a surface computer [0042], [0045], [0049] – commands sent from the surface implies a surface controller or computer.  The wireline includes a first set of electrical lines [0042], [0045] – implied with the use of the term “cable”.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall so that the wireline included a set of electrical lines that provided communication between the first acoustic repeater and a surface computer, as taught by Tin, in order to have control and monitor the system from the surface.  This would have achieved the predictable results of allowing an operator to make real time decisions on how to proceed with the system in the well as well as implement the decisions downhole.

Hall, as modified, discloses all of the limitations of the above claim(s) except for the communicating and transmitting being executed by instructions of a processor, and transmitting data from the first acoustic repeater to the processor via the second of electrical lines.
114 are in communication with a first communication node 114a.  The first communication node receives instructions from a surface control system 142 and based on those instructions either communicates with other nodes further downhole or provides the surface system with information, i.e. data [0038], [0064].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hall so that the communication between the first and second acoustic repeaters was based on instructions from a surface computer where this communication included sending data from the first acoustic repeater to the surface computer as suggested by Cronx in order to have provided accurate and reliable communication between the surface and the downhole system [0002].

Regarding claim 17:  The method further including transmitting the first data from the first acoustic repeater to the processor via the tool bus of the tool string [0002], [0066] of Hall.

Allowable Subject Matter
Claims 18-20 are allowed.

Claims 9, 10, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9:  The prior art of record fails to disclose or suggest that the cable includes a second set of electrical lines and the tool string includes a second tool, the tool bus to transmit data between the second tool and the surface computer via the second set of electrical lines as recited in the claimed combination.

Regarding claim 10:  The prior art of record fails to disclose or suggest that the first tool is mechanically coupled to a third acoustic repeater, the first acoustic repeater to communicate with the first tool via the second acoustic repeater and third acoustic repeater as recited in the claimed combination.

Regarding claim 12:  The prior art of record fails to disclose or suggest that the mechanical obstruction was a pressure barrier and that the method involved one of unsetting the tool string from the second tool pressure barrier or adjusting a setting of the second tool pressure barrier via the tool string based on the analysis as recited in the claimed method.

Regarding claim 13:  Claim 13 is considered allowable due to its dependence on claim 12.

Regarding claim 14:  The prior art of record fails to disclose or suggest that the tool string includes a second tool, and that the method further includes transmitting the first data to the processor via a first front-end surface interface and transmitting second data from the second tool to the processor via a second front-end surface interface as recited in the claimed method.

Regarding claims 15 and 16: Claims 15 and 16 are considered allowable due to its dependence on claim 14.

Regarding claim 18:  The prior art of record fails to disclose or suggest disposing a pressure gauge in a wellbore using a wireline tool string, the pressure gauge including a first acoustic repeater, setting a pressure barrier in the wellbore via the wireline tool string, the pressure gauge to be disposed below the pressure barrier relative to a surface, the tool string including a second acoustic repeater mechanically coupled to the tool string, and one of unsetting the wireline tool string from the pressure barrier or adjusting the setting of the pressure barrier via the wireline tool string based on the comparison as recited in the claimed method. 

Regarding claims 19 and 20:  Claims 19 and 20 are considered allowable due to their dependence on claim 18.

Regarding claim 21:  The prior art of record fails to disclose or suggest that the propagation medium includes a first and second propagators movable in the wellbore along with the mechanical obstruction as recited in the claimed combination.

Regarding claims 22-23:  These claims are considered allowable due to their dependence on one of the above claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/22/2021